Exhibit 10.1 THIRD MASTER MANAGEMENT AGREEMENT AND PROPERTY MANAGEMENT AGREEMENT AMENDMENT AGREEMENT This THIRD MASTER MANAGEMENT AGREEMENT AND PROPERTY MANAGEMENT AGREEMENT AMENDMENT AGREEMENT (this “Amendment Agreement”) is made and entered into as of September 27, 2013, by and among Inland American Real Estate Trust, Inc., a Maryland corporation, in its own capacity and in its capacity as parent company for the owners of the various properties (the “Owner”), and Inland American Industrial Management LLC, Inland American Office Management LLC and Inland American Retail Management LLC, each a Delaware limited liability company (collectively, the “Managers”). RECITALS WHEREAS, Owner and each Manager are parties to Master Management Agreements, dated as of July 1, 2012, relating to properties managed by each Manager (the “Master Management Agreements”); WHEREAS, pursuant to the Master Management Agreements, the Owner and Managers are parties to those certain individual property management agreements for various properties, including but not limited to those properties listed in Exhibit A (the “Property Management Agreements”); WHEREAS, on August 30, 2013, the Master Management Agreements and Property Management Agreements were amended to provide that (i) a Termination Notice (as defined in the Master Management Agreements and Property Management Agreements) must be delivered prior to September 30, 2013, to prevent the automatic renewal of such agreements (the “Termination Notice Deadline”) and (ii) the expiration date of each Master Management Agreement and Property Management Agreement is January 31, 2014; WHEREAS, in connection with the upcoming Termination Notice Deadline, the Owner and Managers desire to amend the Master Management Agreements and Property Management Agreements to (i) change the Termination Notice Deadline in each Master Management Agreement and Property Management Agreement to October 31, 2013, and (ii) change the expiration date of each Master Management Agreement and Property Management Agreement to February 28, 2014; and WHEREAS, pursuant to Section 10 of each Master Management Agreement and Section 11 of each Property Management Agreement, the Owner and Managers may amend the Master Management Agreements or Property Management Agreements pursuant to a written agreement executed by the Owner and Managers. NOW, THEREFORE, in consideration of mutual agreements as herein expressed and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties, intending to be legally bound, hereby agree as follows: 1.Amendment to Master Management Agreements.The Owner and Managers hereby agree to amend Section 3(a) in each Master Management Agreement by replacing “September 30, 2013” with “October 31, 2013” and “January 31, 2014” with “February 28, 2014”. 2.Amendment to Property Management Agreements.The Owner and Managers hereby agree to amend Section 1 in each Property Management Agreement to provide that (i) the Termination Notice Deadline in each such agreement shall be October 31, 2013, and (ii) the expiration date for each such agreement shall be February 28, 2014. 3.Full Force and Effect.Except as amended hereby, the terms and conditions of the Master Management Agreements and Property Management Agreements shall remain in full force and effect. 4.Modifications.This agreement may not be amended or any provision hereof waived or modified except by an instrument in writing signed by each of the parties hereto. 5.Governing Law.This agreement shall be governed by, and construed in accordance with, the laws of the state of Illinois, without regard to any conflict of law provision that would require the application of the law of any other jurisdiction. 6.Counterparts.This amendment may be executed in multiple counterparts, each of which shall be deemed an original and all of which together shall constitute one and the same instrument. [Signature pages follow] IN WITNESS WHEREOF, the parties have executed this Amendment Agreement as of the date first written above. OWNER: INLAND AMERICAN REAL ESTATE TRUST, INC. By: /s/ Thomas P. McGuinness Name: Thomas P. McGuinness Title: President [Signature page to Amendment Agreement] MANAGERS: INLAND AMERICAN RETAIL MANAGEMENT LLC By: /s/ Tom Lithgow Name:Tom Lithgow Title: President INLAND AMERICAN OFFICE MANAGEMENT LLC By: /s/ Tom Lithgow Name: Tom Lithgow Title: President INLAND AMERICAN INDUSTRIAL MANAGEMENT LLC By: /s/ Tom Lithgow Name: Tom Lithgow Title: President [Signature page to Amendment Agreement] EXHIBIT A Building Property Name Address City ST Manager 1 11500 Melrose Ave (294 Tollway Venture) 11500 Melrose Avenue Franklin Park IL Inland American Industrial Management LLC 2 1800 Bruning 1800 Bruining Drive Itasca IL Inland American Industrial Management LLC 3 500 Hartland 500 North Lake Shore Drive Hartland WI Inland American Industrial Management LLC 4 55th Street 9625 55th Street Kenosha WI Inland American Industrial Management LLC 5 Atlas - St Paul 240 Chester Street St. Paul MN Inland American Industrial Management LLC 6 Atlas-New Ulm 17113 County Road 29 New Ulm MN Inland American Industrial Management LLC 7 Baymeadow - Glen Burnie 6752 Baymeadow Drive Glen Burnie MD Inland American Industrial Management LLC 8 C&S - Aberdeen 100 Old Philadelphia Road Aberdeen MD Inland American Industrial Management LLC 9 C&S - Birmingham 422 Industrial Drive Birmingham AL Inland American Industrial Management LLC 10 C&S - North Hatfield 95 North Hatfield Road Hatfield MA Inland American Industrial Management LLC 11 C&S - South Hatfield 142 Elm Street Hatfield MA Inland American Industrial Management LLC 12 C&S - Westfield 56 Summit Lock Road Westfield MA Inland American Industrial Management LLC 13 Clarion 300 10th Street NW Clarion IA Inland American Industrial Management LLC 14 Coloma 4412 Coloma Road Coloma MI Inland American Industrial Management LLC 15 Deer Park Seaco 1114 Seaco Avenue Deer Park TX Inland American Industrial Management LLC 16 Devens Industrial 235 Barnum Road Devens MA Inland American Industrial Management LLC 17 Doral - Waukesha 21875 Doral Road Waukesha WI Inland American Industrial Management LLC 18 Haskell-Rolling Plains Detentional Facility 118 County Line Road 206 Haskell TX Inland American Industrial Management LLC 19 Hudson Correctional Facility 3001 Juniper Street, County Road 45.5 Hudson CO Inland American Industrial Management LLC 20 Imagine Avondale 950 North Elsieo C. Felix Jr. Way Avondale AZ Inland American Industrial Management LLC 21 Imagine Coolidge 1290 East Vah Ki Inn Road Coolidge AZ Inland American Industrial Management LLC 22 Imagine Coolidge II 1290 East Vah Ki Inn Road Coolidge AZ Inland American Industrial Management LLC A-1 Building Property Name Address City ST Manager 23 Imagine Discovery 1728 Whitehead Road Baltimore MD Inland American Industrial Management LLC 24 Imagine Firestone 5753 Twilight Avenue Firestone CO Inland American Industrial Management LLC 25 Imagine Hope Lamond 6200 Kansas Avenue Washington D.C. Inland American Industrial Management LLC 26 Imagine Indigo Ranch 6464 Peterson Road Colorado Springs CO Inland American Industrial Management LLC 27 Imagine Town Center 775 Town Center Blvd Palm Coast FL Inland American Industrial Management LLC 28 Industrial Drive 301 Industrial Drive Horican WI Inland American Industrial Management LLC 29 Kinston 104 Enterprise Blvd Kinston NC Inland American Industrial Management LLC 30 Kirk Road 315 Kirk Road St. Charles IL Inland American Industrial Management LLC 31 Libertyville Associates 700 N. Highway 45 Libertyville IL Inland American Industrial Management LLC 32 Mount Zion Road 135 South Mt. Zion Road Lebanon IN Inland American Industrial Management LLC 33 Ottawa 421 E. Stevenson Road Ottawa IL Inland American Industrial Management LLC 34 Tri-State Holdings I 321 Foster Avenue Wood Dale IL Inland American Industrial Management LLC 35 Tri-State Holdings II 7300 Airport Road Houston TX Inland American Industrial Management LLC 36 Tri-State Holdings III 50 Indianhead Drive Mosinee WI Inland American Industrial Management LLC 37 Westport - Mechanicsburg 4500 Westport Drive Mechanicsburg PA Inland American Industrial Management LLC 38 11500 Market Street 11500 Market Street Jacinto City TX Inland American Office Management LLC 39 3801 S. Collins 3801 South Collins Arlington TX Inland American Office Management LLC 40 AT&T - St Louis 909 Chestnut Street St Louis MO Inland American Office Management LLC 41 AT&T Center - Chicago 2000 West AT&T Center Drive Hoffman Estates IL Inland American Office Management LLC 42 AT&T Cleveland 45 Erieview Plaza Cleveland OH Inland American Office Management LLC 43 Bridgeside Point Office Building 100 Technology Drive Pittsburg PA Inland American Office Management LLC 44 Commons Drive 3901 Liberty Street Aurora IL Inland American Office Management LLC 45 Denver Highlands 8822 South Ridgeline Blvd. Highlands Ranch CO Inland American Office Management LLC A-2 Building Property Name Address City ST Manager 46 Dulles Executive Plaza 13530 & 13560 Dulles Technology Drive Herndon VA Inland American Office Management LLC 47 Houston Lakes 8900 Lakes at 610 Drive Houston TX Inland American Office Management LLC 48 Kinross Lakes 3900 Kinross Lakes Parkway Richfield OH Inland American Office Management LLC 49 MCP One 401 Pennsylvania Parkway Indianapolis IN Inland American Office Management LLC 50 MCP Three 501 Pennsylvania Parkway Indianapolis IN Inland American Office Management LLC 51 MCP Two 301 Pennsylvania Parkway Indianapolis IN Inland American Office Management LLC 52 Regional Road 725 North Regional Road Greensboro NC Inland American Office Management LLC 53 Sanofi Aventis - US Inc 55 Corporate Drive Bridgewater NJ Inland American Office Management LLC 54 Santee Riverview 101 RiverView Parkway Santee CA Inland American Office Management LLC 55 Suntrust-FL00956 Bushnell 107 Bushnell Plaza Bushnell FL Inland American Retail Management LLC 56 Suntrust-FL01204 Vierra 8226 North Wickam Road Melbourne FL Inland American Retail Management LLC 57 Suntrust-GA00695 Douglas Main 201 S. Peterson Avenue Douglas GA Inland American Retail Management LLC 58 Suntrust-MD00464 Bethesda Main Office 7500 Wisconsin Avenue Bethesda MD Inland American Retail Management LLC 59 Suntrust-NC00349 Six Forks 3620 Six Forks Road Raleigh NC Inland American Retail Management LLC 60 Suntrust-NC00388 Salem Group 2140 Country Club Road Winston-Salem NC Inland American Retail Management LLC 61 Suntrust-VA00772 Technology Center 1030 Wilmer Avenue Richmond VA Inland American Retail Management LLC 62 United Health - Frederick 800 Oak Street Frederick MD Inland American Office Management LLC 63 United Health - Green Bay 3oulevard Green Bay WI Inland American Office Management LLC 64 Worldgate Plaza 12801-12901 Worldgate Drive Herndon VA Inland American Office Management LLC 65 14th Street Market 2200 E. 14th Street Plano TX Inland American Retail Management LLC 66 95th And Cicero 9633 Cicero Oak Lawn IL Inland American Retail Management LLC 67 Alcoa Exchange Alcoa Road at I-30 Bryant AR Inland American Retail Management LLC 68 Alcoa Exchange II 20815 - 20 Benton AR Inland American Retail Management LLC A-3 Building Property Name Address City ST Manager 69 Anderson Central ypass Anderson SC Inland American Retail Management LLC 70 Antoine Town Center 12430 Tomball Pkwy Houston TX Inland American Retail Management LLC 71 Atascocita Shopping Center 7072 Fm 1960 East Humble TX Inland American Retail Management LLC 72 Bartow Marketplace 103 Marketplace Blvd Cartersville GA Inland American Retail Management LLC 73 Bay Colony 2ulf Freeway League City TX Inland American Retail Management LLC 74 Bay Colony II NWC of I-45 & FM 646 League City TX Inland American Retail Management LLC 75 Bear Creek Village Center Clinton Keith Road & I-15 Wildomar CA Inland American Retail Management LLC 76 Bellerive Plaza 170 Bellerive Boulevard Nicholasville KY Inland American Retail Management LLC 77 Bent Tree Plaza 7901 Falls of Neuse Road Raleigh NC Inland American Retail Management LLC 78 Bi-Lo - Greenville 1315 S. Pleasantburg Greenville SC Inland American Retail Management LLC 79 Blackhawk Town Center 9885 Blackhawk Blvd Houston TX Inland American Retail Management LLC 80 Block 121 Retail 20th Street South & 2nd Avenue South Birmingham AL Inland American Retail Management LLC 81 Boynton Commons 333-ongress Avenue Boynton Beach FL Inland American Retail Management LLC 82 Brandon Centre South 1903 Lumsden Road Brandon FL Inland American Retail Management LLC 83 Brooks Corner 3143 Se Military Rd San Antonio TX Inland American Retail Management LLC 84 Buckhead Crossing Sidney Marcus Blvd & Piedmont Road Atlanta GA Inland American Retail Management LLC 85 Buckhorn Plaza 60-76 Lunger Drive Bloomsburg PA Inland American Retail Management LLC 86 Campus Marketplace win Oaks Valley Road San Marcos CA Inland American Retail Management LLC 87 Centerplace Of Greeley 4500 Centerplace Drive Greeley CO Inland American Retail Management LLC 88 Chesapeake Commons 4107 Portsmouth Boulevard Chesapeake VA Inland American Retail Management LLC 89 Cheyenne Meadows 817 Cheyenne Meadows Road Colorado Springs CO Inland American Retail Management LLC 90 Chili's - Hunting Bayou 11510 East Freeway Jacinto City TX Inland American Retail Management LLC 91 Cinemark - Jacinto City 11450 East Freeway Jacinto City TX Inland American Retail Management LLC A-4 Building Property Name Address City ST Manager 92 Citizens CFG-NH - 06 Manchester OFFICE 875 Elm Street Manchester NH Inland American Retail Management LLC 93 Citizens CFG-NY - 02 Plattsburgh 6 Oak Street Plattsburgh NY Inland American Retail Management LLC 94 Citizens CFG-PA - 16 Dallastown 45 E. Main St Dallastown PA Inland American Retail Management LLC 95 Citizens CFG-PA - 88 York RETAIL 1 N. George St. York PA Inland American Retail Management LLC 96 Citizens CFG-RI - 08 Providence OFFICE 870 Westminster Street Providence RI Inland American Retail Management LLC 97 CITIZENSCFG) MELLON BANK BLDG 13 The Circle Georgetown DE Inland American Retail Management LLC 98 Cityville Retail 2690 W. Haskell Ave Dallas TX Inland American Retail Management LLC 99 Coweta Crossing 370 Bullsboro Drive Newnan GA Inland American Retail Management LLC Cross Timbers Court 745 Cross Timbers Road Flower Mound TX Inland American Retail Management LLC Crossroads At Chesapeake Square 4107 Portsmouth Boulevard Chesapeake VA Inland American Retail Management LLC Custer Creek 3411-3501 Custer Parkway Richardson TX Inland American Retail Management LLC Cyfair Town Center 17445 Spring Cypress Cypress TX Inland American Retail Management LLC Cyfair Town Center II NEC of Highway 290 & Spring Cypress Road Cypress TX Inland American Retail Management LLC Cypress Town Center 12220 Jones Road Houston TX Inland American Retail Management LLC Donelson Plaza 2500 Lebanon Pike Nashville TN Inland American Retail Management LLC Dothan Pavilion 4601 Montgomery Hwy Dothan AL Inland American Retail Management LLC East Gate 250 Eastgate Drive Aiken SC Inland American Retail Management LLC Eldridge Town Center 12330 Fm 1960 Rd W Houston TX Inland American Retail Management LLC Fabyan Randall Plaza 1980 Fabyan Parkway Batavia IL Inland American Retail Management LLC Fairview Market 655 Fairview Road Simpsonville SC Inland American Retail Management LLC Fields Apartment Retail 1333 Fenbrook Lane Bloomington IN Inland American Retail Management LLC Flower Mound Crossing 2600-2650 Flower Mound Road Flower Mound TX Inland American Retail Management LLC Forest Plaza 760-790 West Johnson Street Fond du Lac WI Inland American Retail Management LLC A-5 Building Property Name Address City ST Manager Fury's Ferry 403 Furys Ferry Road Augusta GA Inland American Retail Management LLC Garden Village 28090 S. Western Avenue San Pedro CA Inland American Retail Management LLC Gateway Market Center 7751-8229 9th Street N St Petersburg FL Inland American Retail Management LLC Gateway Plaza 1305-1375 Western Blvd Jacksonville NC Inland American Retail Management LLC Glendale Heights I, II, III 125 East Army Trail Road Glendale Heights IL Inland American Retail Management LLC Grafton Commons Port Washington Road / Hwy 60 Grafton WI Inland American Retail Management LLC Gravois Dillon Plaza 5301-5315 Caroline Drive 1 Dillon Plaza High Ridge MO Inland American Retail Management LLC Heritage Crossing 3401 Raleigh Road Parkway Wilson NC Inland American Retail Management LLC Heritage Heights 4000-4020 William D. Tate Avenue Grapevine TX Inland American Retail Management LLC Heritage Plaza - Chicago Army Trail Road & County Farm Road Carol Stream IL Inland American Retail Management LLC Highland Plaza 1ason Rd Katy TX Inland American Retail Management LLC Hillsborough (Winston) 404 Hillsborough St. Raleigh NC Inland American Retail Management LLC Hiram Pavilion 5220 Jimmy Lee Smith Pkwy Hiram GA Inland American Retail Management LLC Hunter's Glen Crossing 3945 Legacy Drive Plano TX Inland American Retail Management LLC Hunting Bayou 11420 East FWY I-10 Jacinto City TX Inland American Retail Management LLC Intech Retail 6335 Intech Commons Drive Indianapolis IN Inland American Retail Management LLC James Center 6901 S. 19th Street Tacoma WA Inland American Retail Management LLC Josey Oaks 4112 North Josey Lane Carrollton TX Inland American Retail Management LLC Lakeport Commons 5101 Sergeant Road Sioux City IA Inland American Retail Management LLC Legacy Crossing State Route 95 & US Route 23 Marion OH Inland American Retail Management LLC Lexington Road 1575 Lexington Road Athens GA Inland American Retail Management LLC Lincoln Mall 622 George Washington Highway Lincoln RI Inland American Retail Management LLC Lincoln Village 6165 North Lincoln Avenue Chicago IL Inland American Retail Management LLC A-6 Building Property Name Address City ST Manager Logan's Roadhouse 3060 West Sand Lake Road Orlando FL Inland American Retail Management LLC Lord Salisbury Center 2645 N. Salisbury Road Salisbury MD Inland American Retail Management LLC Market At Morse / Hamilton 1320-1380 North Hamilton Road Columbus OH Inland American Retail Management LLC Market At Westlake 3700 Bee Caves Road Westlake Hills TX Inland American Retail Management LLC Mckinney Town Crossing 8800 State Highway 121 McKinney TX Inland American Retail Management LLC Merchants Crossing 1500 Placida Road Englewood FL Inland American Retail Management LLC Middleburg Crossing 2640 Blanding Blvd Middleburg FL Inland American Retail Management LLC Monadnock Condo Assoc 30 Ash Brook Road Keene NH Inland American Retail Management LLC Monodnock Marketplace 30 Ash Brook Road Keene NH Inland American Retail Management LLC New Forest Crossing II 6025 Sam Houston Parkway Houston TX Inland American Retail Management LLC Newtown Road 629 Newtown Road Virginia Beach VA Inland American Retail Management LLC Northwest Marketplace 13706 - 13846 Northwest Freeway Houston TX Inland American Retail Management LLC NTB Eldridge 12150 Fm 1960 Rd W Houston TX Inland American Retail Management LLC Palm Harbor Shopping Center 100 Palm Coast Pkwy NE Palm Coast FL Inland American Retail Management LLC Paradise Place 4075 Haverhill Road N West Palm Beach FL Inland American Retail Management LLC Paradise Shops Of Largo 10411 Ulmerton Road Largo FL Inland American Retail Management LLC Park West Plaza 302-322 Park Boulevard Grapevine TX Inland American Retail Management LLC Parkway Centre North 1656 Stringtown Road Grove City OH Inland American Retail Management LLC Parkway Centre North Bldg B 1656 Stringtown Road Grove City OH Inland American Retail Management LLC Pavilion At Laquinta 79220 Hwy 111 LaQuinta CA Inland American Retail Management LLC Pavilions At Hartman Heritage I-70 and Little Blue Parkway Independence MO Inland American Retail Management LLC Peachland Promenade 24123 Peachland Blvd Port Charlotte FL Inland American Retail Management LLC Penn Park 1th Street Oklahoma City OK Inland American Retail Management LLC A-7 Building Property Name Address City ST Manager Pioneer Plaza 701 East Cartwright Road Mesquite TX Inland American Retail Management LLC Pleasant Hill Square 2205 Pleasant Hill Road Duluth GA Inland American Retail Management LLC Poplin Place 2 Monroe NC Inland American Retail Management LLC Prestonwood Town Center 5301 Belt Line Road Dallas TX Inland American Retail Management LLC Promenade - Fultondale Walkers Chapel Road & I-65 Fultondale AL Inland American Retail Management LLC Riverstone Shopping Center Hwy 6 and 1092 South Missouri City TX Inland American Retail Management LLC Riverview Village 1050 N.E. Green Oaks Boulevard Arlington TX Inland American Retail Management LLC Rockwell Plaza NW Expressway Oklahoma City OK Inland American Retail Management LLC Rose Creek 4403 Towne Lake Parkway Woodstock GA Inland American Retail Management LLC Rosewood Shopping Center 2800 Rosewood Drive Columbia SC Inland American Retail Management LLC Saltgrass Restaurant - Hunting Bayou 11900 East Freeway I-10 Jacinto City TX Inland American Retail Management LLC Sarasota Pavilion 6amiami Trail Sarasota FL Inland American Retail Management LLC Scofield Crossing 1700 West Parmer Lane Austin TX Inland American Retail Management LLC Sherman Plaza 1600 - 1620 Sherman Avenue Evanston IL Inland American Retail Management LLC Sherman Town Center 3606 Town Center Sherman TX Inland American Retail Management LLC Sherman Town Center II 845 North Creek Drive Sherman TX Inland American Retail Management LLC Shiloh Square 2645 Arapaho Road Garland TX Inland American Retail Management LLC Siegen Plaza 6700-6800 Siegan Lane Baton Rouge LA Inland American Retail Management LLC Silverlake 3158 Dixie Highway Erlanger KY Inland American Retail Management LLC Sonic At Antoine Town Center 12710 Tomball Pkwy Houston TX Inland American Retail Management LLC South Frisco Village 2930 Preston Road Frisco TX Inland American Retail Management LLC Southgate Village 1920 Hwy 31 South Pelham AL Inland American Retail Management LLC Sparks Crossing 101 Los Altos Pkwy Sparks NV Inland American Retail Management LLC A-8 Building Property Name Address City ST Manager Spring Town Center 21106 Kuykendahl Rd. Spring TX Inland American Retail Management LLC Spring Town Center III 21106 Kuykendahl Rd. Spring TX Inland American Retail Management LLC Stables Town Center I 18425 Champion Forest Dr. Spring TX Inland American Retail Management LLC Stables Town Center II 8765 Spring Cypress Spring TX Inland American Retail Management LLC State Street Market 6380 E. State Street Rockford IL Inland American Retail Management LLC Stone Creek Crossing 900 Barnes Dr San Marcos TX Inland American Retail Management LLC Stone Ridge Market 20 San Antonio TX Inland American Retail Management LLC Stonecrest Marketplace 8000 Mall Parkway Lithonia GA Inland American Retail Management LLC Stop & Shop - Sicklerville 542 Berlin-Cross Key Sicklerville NJ Inland American Retail Management LLC Stop N Shop - Bristol 605 Metacom Ave Bristol RI Inland American Retail Management LLC Stop N Shop - Cumberland 70 Mendon Rd Cumberland RI Inland American Retail Management LLC Stop N Shop - Framingham 19 Temple Street Framingham MA Inland American Retail Management LLC Stop N Shop - Hyde Park 5 St. Andrews Rd. Hyde Park NY Inland American Retail Management LLC Stop N Shop - Malden 99 Charles St Malden MA Inland American Retail Management LLC Stop N Shop - Southington 505 N. Main Street Southington CT Inland American Retail Management LLC Stop N Shop - Swampscott 450 Paradise Road Swampscott MA Inland American Retail Management LLC Streets Of Cranberry 20406 - 20436 Route 19 Cranberry Township PA Inland American Retail Management LLC Streets Of Indian Lake 1418 Callender Lane Hendersonville TN Inland American Retail Management LLC Suncreek Village 7801 Alma Drive Plano TX Inland American Retail Management LLC Suntrust-AL00107 Muscle Shoals Branch 1411 Woodward Avenue Muscle Shoals AL Inland American Retail Management LLC Suntrust-AL00121 Shoal Creek Branch ighway 43 Killen AL Inland American Retail Management LLC Suntrust-FL00122 Clark Road Office 5727 Clark Road Sarasota FL Inland American Retail Management LLC Suntrust-FL00124 Sunwest Office 4125 State Road 60 Vero Beach FL Inland American Retail Management LLC A-9 Building Property Name Address City ST Manager Suntrust-FL00127 Fort Meade Branch 214 West Broadway Fort Meade FL Inland American Retail Management LLC Suntrust-FL00129 St. Lucie West Office 1301 Northwest St. Lucie West Blvd. Port St. Lucie FL Inland American Retail Management LLC Suntrust-FL00133 Highlands Branch 3005 Lakeland Highlands Road Lakeland FL Inland American Retail Management LLC Suntrust-FL00134 Imperial Lakes Branch 5980 Imperial Parkway Mulberry FL Inland American Retail Management LLC Suntrust-FL00140 Lake Mary Branch 4240 West Lake Mary Boulevard Lake Mary FL Inland American Retail Management LLC Suntrust-FL00149 Haile Plantation Branch 5303 Southwest 91st Drive Gainesville FL Inland American Retail Management LLC Suntrust-FL00152 Millhopper Branch 3814 Northwest 43rd Street Gainesville FL Inland American Retail Management LLC Suntrust-FL00167 Cordova Office 4400 Bayou Boulevard Pensacola FL Inland American Retail Management LLC Suntrust-FL00168 Tiger Point Office 3301 Gulf Breeze Parkway Gulf Breeze FL Inland American Retail Management LLC Suntrust-FL00175 North Beneva Office 3577 Fruitville Road Sarasota FL Inland American Retail Management LLC Suntrust-FL00178 Bayonet Point Branch 7612 State Road 52 Bayonet Point FL Inland American Retail Management LLC Suntrust-FL00187 Walden Woods Office 308 West Alexander Street Plant City FL Inland American Retail Management LLC Suntrust-FL00192 Miracle Mile Office 2231 Indian River Boulevard Vero Beach FL Inland American Retail Management LLC Suntrust-FL00193 Hobe Sound Office 9955 Southeast Federal Highway Hobe Sound FL Inland American Retail Management LLC Suntrust-FL00198 North Port Office 7061 South U.S. Highway #1 Port St. Lucie FL Inland American Retail Management LLC Suntrust-FL00206 Mount Dora Branch 200 East Fifth Avenue Mount Dora FL Inland American Retail Management LLC Suntrust-FL00218 Daytona Beach Shores B 2300 South Atlantic Avenue Daytona Beach FL Inland American Retail Management LLC Suntrust-FL00243 Marianna Downtown Office 4425 Lafayette Street Marianna FL Inland American Retail Management LLC Suntrust-FL00264 Land O'Lakes Branch 21744 State Road 54 Lutz FL Inland American Retail Management LLC Suntrust-FL00281 St. Augustine Office 1850 U.S. Highway 1 South St. Augustine FL Inland American Retail Management LLC Suntrust-FL00303 South Beach Office 3720 South Third Street Jacksonville FL Inland American Retail Management LLC Suntrust-FL00304 Regency Square Office 344 Monument Road Jacksonville FL Inland American Retail Management LLC A-10 Building Property Name Address City ST Manager Suntrust-FL00335 Osprey Office 1100 South Tamiami Trail Osprey FL Inland American Retail Management LLC Suntrust-FL00948 East Boca Raton Office 880 East Palmetto Park Road Boca Raton FL Inland American Retail Management LLC Suntrust-FL00953 West Tamarac Office 7879 West Commercial Boulevard Tamarac FL Inland American Retail Management LLC Suntrust-FL00961 Pompano Beach 1409 East Atlantic Boulevard Pompano Beach FL Inland American Retail Management LLC Suntrust-FL00981 23rd Street Office 511 West 23rd Street Panama City FL Inland American Retail Management LLC Suntrust-FL01000 West St. Cloud Branch 4290 13th Street St. Cloud FL Inland American Retail Management LLC Suntrust-FL01033 Granada Boulevard Branch 113 East Granada Boulevard Ormond Beach FL Inland American Retail Management LLC Suntrust-FL01034 Bill France Boulevard 299 Bill France Boulevard Daytona Beach FL Inland American Retail Management LLC Suntrust-FL01035 West Ormond Branch 160 N. Nova Road Ormond Beach FL Inland American Retail Management LLC Suntrust-FL01038 Deltona Branch 892 Deltona Boulevard Deltona FL Inland American Retail Management LLC Suntrust-FL01044 Riverside Office 100 Northwest 12th Avenue Miami FL Inland American Retail Management LLC Suntrust-FL01049 Ormond Towne Square Branch 1470 West Granada Boulevard Ormond Beach FL Inland American Retail Management LLC Suntrust-FL01066 Southside Office 745 South Broad Street Brooksville FL Inland American Retail Management LLC Suntrust-FL01070 Spring Hill Office 7319 Spring Hill Drive Spring Hill FL Inland American Retail Management LLC Suntrust-FL01076 Inverness Branch 408 South U.S. Highway 41 Inverness FL Inland American Retail Management LLC Suntrust-FL01092 Pembroke Pines 10000 Taft Street Pembroke Pines FL Inland American Retail Management LLC Suntrust-FL01105 Indian Harbour Beach B 314 East Eau Gallie Boulevard Indian Harbour Beach FL Inland American Retail Management LLC Suntrust-FL01106 Lake Washington Branch 2458 North Wickham Road Melbourne FL Inland American Retail Management LLC Suntrust-FL01117 Pine Hills Branch 5025 West Colonial Drive Orlando FL Inland American Retail Management LLC Suntrust-FL01142 South 436 Lake Margare 3800 South Semoran Boulevard Orlando FL Inland American Retail Management LLC Suntrust-FL01151 University Boulevard B 3191 University Boulevard Winter Park FL Inland American Retail Management LLC Suntrust-FL01158 West Central Office 6300 Central Avenue St. Petersburg FL Inland American Retail Management LLC A-11 Building Property Name Address City ST Manager Suntrust-FL01174 Tuscawilla Branch 5775 Red Bug Lake Road Casselberry FL Inland American Retail Management LLC Suntrust-FL01188 Fruitland Park Branch 3ighway 41127 Fruitland Park FL Inland American Retail Management LLC Suntrust-FL01198 Rockledge Branch 234 Barton Boulevard Rockledge FL Inland American Retail Management LLC Suntrust-FL01212 Flagler Plaza Branch 100 Flagler Plaza Drive Palm Coast FL Inland American Retail Management LLC Suntrust-FL01215 North Causeway Branch 111 North Causeway New Smyrna Beach FL Inland American Retail Management LLC Suntrust-FL01222 Pasco Square Office 4041 Rowan Road New Port Richey FL Inland American Retail Management LLC Suntrust-FL01235 Countryside Office 26ighway 19 North Clearwater FL Inland American Retail Management LLC Suntrust-FL01236 East Clearwater Office 2150 Cleveland Street Clearwater FL Inland American Retail Management LLC Suntrust-FL01246 Sabal Park Office 9601 East Martin Luther King Junior Boul Tampa FL Inland American Retail Management LLC Suntrust-FL01258 Seminole Office 7405 Seminole Boulevard Seminole FL Inland American Retail Management LLC Suntrust-FL01287 North Lakeland Branch 1075 Carpenters Way Lakeland FL Inland American Retail Management LLC Suntrust-FL01346 South Ocala Branch 111 Southwest 17th Street Ocala FL Inland American Retail Management LLC Suntrust-FL01349 Golden Hills Office 4800 Northwest Blichton Road Ocala FL Inland American Retail Management LLC Suntrust-FL01354 Executive Park Office 3990 Southwest State Road 200 Ocala FL Inland American Retail Management LLC Suntrust-FL01355 Lakewood Office 4142 Sixth Street South St. Petersburg FL Inland American Retail Management LLC Suntrust-FL01367 Okeechobee Branch 815 South Parrott Avenue Okeechobee FL Inland American Retail Management LLC Suntrust-GA00329 Buckhead Branch 3020 Peachtree RoadNorthwest Atlanta GA Inland American Retail Management LLC Suntrust-GA00338 Northside Parkway Branch 3300 Northside ParkwayNorthwest Atlanta GA Inland American Retail Management LLC Suntrust-GA00344 Sandy Springs Branch 5898 Roswell RoadNortheast Atlanta GA Inland American Retail Management LLC Suntrust-GA00350 Rockbridge Memorial Branch 3850 Rockbridge Road Stone Mountain GA Inland American Retail Management LLC Suntrust-GA00362 Panola Road Branch 2843 Panola Road Lithonia GA Inland American Retail Management LLC Suntrust-GA00369 Shannon Mall Branch 4601 Jonesboro Road Union City GA Inland American Retail Management LLC A-12 Building Property Name Address City ST Manager Suntrust-GA00371 Peachtree City Branch 103 City Circle Peachtree City GA Inland American Retail Management LLC Suntrust-GA00379 Chamblee-Peachtree Ind 5370 Peachtree Industrial Chamblee GA Inland American Retail Management LLC Suntrust-GA00382 Stone Mountain Branch 5473 East Mountain Street Stone Mountain GA Inland American Retail Management LLC Suntrust-GA00384 Spalding Corners Branch 7840 Holcomb Bridge Road Norcross GA Inland American Retail Management LLC Suntrust-GA00390 Fairburn Road Branch 5641 Fairburn Road Douglasville GA Inland American Retail Management LLC Suntrust-GA00428 Gwinnett Place Branch 2171 Pleasant Hill Road Duluth GA Inland American Retail Management LLC Suntrust-GA00449 Stockbridge Branch 4986 North Henry Boulevard Stockbridge GA Inland American Retail Management LLC Suntrust-GA00454 Court Square Branch 930 Main Street Conyers GA Inland American Retail Management LLC Suntrust-GA00465 Southlake Branch 1235 Southlake Circle Morrow GA Inland American Retail Management LLC Suntrust-GA00473 Cumberland Branch 2755 Cumberland Parkway Atlanta GA Inland American Retail Management LLC Suntrust-GA00474 Marietta Branch 47 Whitlock Avenue Marietta GA Inland American Retail Management LLC Suntrust-GA00475 Merchants Walk Branch 1331 Johnson Ferry Road Marietta GA Inland American Retail Management LLC Suntrust-GA00476 Barrett Parkway Branch 1184 Barrett Parkway Kennesaw GA Inland American Retail Management LLC Suntrust-GA00507 Washington Road Tho 658 Main Street Thomson GA Inland American Retail Management LLC Suntrust-GA00509 Washington Road Evans 4212 Washington Road Evans GA Inland American Retail Management LLC Suntrust-GA00531 Bradley Park Branch 1645 Bradley Park Drive Columbus GA Inland American Retail Management LLC Suntrust-GA00588 Derenne Avenue Branch 610 East Derenne Avenue Savannah GA Inland American Retail Management LLC Suntrust-GA00591 Skidaway Branch 2815 Skidaway Road Savannah GA Inland American Retail Management LLC Suntrust-GA00653 Gray Highway Office 1104 Gray Highway Macon GA Inland American Retail Management LLC Suntrust-GA00686 Five Points Branch 300 South Mock Road Albany GA Inland American Retail Management LLC Suntrust-GA00704 Sylvester Office 201 North Isabella Street Sylvester GA Inland American Retail Management LLC Suntrust-GA00715 Altama Office 4410 Altama Avenue Brunswick GA Inland American Retail Management LLC Suntrust-GA00738 Gaines School Road Off 180 Gaines School Road Athens GA Inland American Retail Management LLC A-13 Building Property Name Address City ST Manager Suntrust-GA00743 Madison Office 286 Hancock Street Madison GA Inland American Retail Management LLC Suntrust-GA00849 NCF: Cartersville 827 Joe Frank Harris Pkwy Cartersville GA Inland American Retail Management LLC Suntrust-MD00224 Historic Annapolis 152 Main Street Annapolis MD Inland American Retail Management LLC Suntrust-MD00276 Prince FrederickFox R 597 Solomons Island Road N. Prince Frederick MD Inland American Retail Management LLC Suntrust-MD00286 Glen Burnie Branch 100 Crain Hwy.S.W. Glen Burnie MD Inland American Retail Management LLC Suntrust-MD00297 Cambridge 403 Academy Street Cambridge MD Inland American Retail Management LLC Suntrust-MD00304 Cockeysville 9701 York Road Cockeysville MD Inland American Retail Management LLC Suntrust-MD00311 Avondale 1900 Queens Chapel Road Avondale MD Inland American Retail Management LLC Suntrust-NC00133 NCF: Apex alem Street Apex NC Inland American Retail Management LLC Suntrust-NC00136 NCF: Arden 2397 Hendersonville Road Arden NC Inland American Retail Management LLC Suntrust-NC00138 NCF: Asheboro ayetteville St Asheboro NC Inland American Retail Management LLC Suntrust-NC00148 NCF: Bessemer City irginia Ave Bessemer City NC Inland American Retail Management LLC Suntrust-NC00191 NCF: Carmel Commons 7801 Pineville-Matthews Rd Charlotte NC Inland American Retail Management LLC Suntrust-NC00199 NCF: Charlotte Plaza 4441 The Plaza Charlotte NC Inland American Retail Management LLC Suntrust-NC00201 NCF: Sardis Rd aka Gal 1935 Galleria Blvd Charlotte NC Inland American Retail Management LLC Suntrust-NC00205 NCF: Wilmar 818 Church StreetNorth Concord NC Inland American Retail Management LLC Suntrust-NC00210 NCF: Creedmoor ain Street Creedmoor NC Inland American Retail Management LLC Suntrust-NC00213 NCF: Dunn 2umberland St Dunn NC Inland American Retail Management LLC Suntrust-NC00226 NCF: Croasdaile 1821 Hillandale Rd Durham NC Inland American Retail Management LLC Suntrust-NC00230 NCF: Bethesda 1iami Blvd Durham NC Inland American Retail Management LLC Suntrust-NC00262 NCF: Cone Boulevard one Boulevard Greensboro NC Inland American Retail Management LLC Suntrust-NC00266 NCF: Adams Farm 5705 High Point Road Greensboro NC Inland American Retail Management LLC Suntrust-NC00273 NCF: Airpark 7804 National Service Rd Greensboro NC Inland American Retail Management LLC A-14 Building Property Name Address City ST Manager Suntrust-NC00279 NCF: South Elm St 1lm-Eugene Street Greensboro NC Inland American Retail Management LLC Suntrust-NC00280 NCF: Harrisburg 4720 Highway 49 S Harrisburg NC Inland American Retail Management LLC Suntrust-NC00282 NCF: Hendersonville Ma ain Street Hendersonville NC Inland American Retail Management LLC Suntrust-NC00301 NCF: Mulberry 110 Mulberry St SW Lenoir NC Inland American Retail Management LLC Suntrust-NC00303 NCF: Tyro 4wy 150 Lexington NC Inland American Retail Management LLC Suntrust-NC00306 NCF: Mebane enter Street Mebane NC Inland American Retail Management LLC Suntrust-NC00318 NCF: Oxford:Main St ain St Oxford NC Inland American Retail Management LLC Suntrust-NC00320 NCF: Pittsboro 88 Hillsboro Street Pittsboro NC Inland American Retail Management LLC Suntrust-NC00355 NCF: North Madison adison Blvd Roxboro NC Inland American Retail Management LLC Suntrust-NC00358 NCF: Rural Hall 7880 Broad Street Rural Hall NC Inland American Retail Management LLC Suntrust-NC00362 NCF: Statesville Blvd 2070 Statesville Blvd Salisbury NC Inland American Retail Management LLC Suntrust-NC00365 NCF: Stanley 416 Highway 27 S Stanley NC Inland American Retail Management LLC Suntrust-NC00368 NCF: Sylva Main ain St Sylva NC Inland American Retail Management LLC Suntrust-NC00374 NCF: Walnut Cove Main ain St. Walnut Cove NC Inland American Retail Management LLC Suntrust-NC00389 NCF: Ogburn Station 4iberty Street Winston-Salem NC Inland American Retail Management LLC Suntrust-NC00393 NCF: Yadkinville:Sta tate St Yadkinville NC Inland American Retail Management LLC Suntrust-SC00151 NCF: Pleasantburg leasantburg Dr. Greenville SC Inland American Retail Management LLC Suntrust-SC00152 NCF: Wade Hampton 2111 Wade Hampton Blvd Greenville SC Inland American Retail Management LLC Suntrust-SC00154 NCF: Woodruff Road 1610 Woodruff Road Greenville SC Inland American Retail Management LLC Suntrust-SC00159 NCF: Berea 55 Farrs Bridge Road Greenville SC Inland American Retail Management LLC Suntrust-SC00169 NCF: Liberty 5 W Main St Liberty SC Inland American Retail Management LLC Suntrust-SC00170 NCF: Mauldin utler Ave Mauldin SC Inland American Retail Management LLC A-15 Building Property Name Address City ST Manager Suntrust-TN00171 Woodbine Branch 2915 Nolensville Road Nashville TN Inland American Retail Management LLC Suntrust-TN00172 Donelson Branch 2503 Lebanon Road Nashville TN Inland American Retail Management LLC Suntrust-TN00179 Cool Springs Branch 1725 Mallory Lane Brentwood TN Inland American Retail Management LLC Suntrust-TN00181 Hillsboro Village Branch 1605 21st Avenue South Nashville TN Inland American Retail Management LLC Suntrust-TN00184 Nolensville Road Branch 4310 Nolensville Road Nashville TN Inland American Retail Management LLC Suntrust-TN00191 Brentwood Maryland Far 5030 Thoroughbred Lane Brentwood TN Inland American Retail Management LLC Suntrust-TN00193 Smyrna Branch 189 South Lowry Street Smyrna TN Inland American Retail Management LLC Suntrust-TN00204 Lebanon Main Office 240 West Main Street Lebanon TN Inland American Retail Management LLC Suntrust-TN00209 South Side Branch - Mu 1250 South Church Street Murfreesboro TN Inland American Retail Management LLC Suntrust-TN00210 University Branch 1213 Greenland Drive Murfreesboro TN Inland American Retail Management LLC Suntrust-TN00270 Lookout Valley Branch 101 Browns Ferry Road Chattanooga TN Inland American Retail Management LLC Suntrust-TN00275 North County Branch 9627 Dayton Pike Soddy Daisy TN Inland American Retail Management LLC Suntrust-TN00276 Signal Mountain Branch 1301 Taft Highway Signal Mountain TN Inland American Retail Management LLC Suntrust-TN00280 East Ridge Branch 4323 Ringgold Road East Ridge TN Inland American Retail Management LLC Suntrust-TN00281 Lee Highway Branch 7001 Lee Highway Chattanooga TN Inland American Retail Management LLC Suntrust-TN00287 West Tenth Street Branch 110 West Tenth Street Chattanooga TN Inland American Retail Management LLC Suntrust-TN00316 Walnut Street Facility 426 West Walnut Street Johnson City TN Inland American Retail Management LLC Suntrust-TN00324 AllandaleMt Carmel 4233 West Stone Drive Kingsport TN Inland American Retail Management LLC Suntrust-TN00397 Loudon Facility 414 Wharf Street Loudon TN Inland American Retail Management LLC Suntrust-TN00400 Alpha Facility 5716 West Andrew Johnson Highway Morristown TN Inland American Retail Management LLC Suntrust-VA00185 Chippenham 7133 Forest Hill Ave Richmond VA Inland American Retail Management LLC Suntrust-VA00186 Ampthill 4830 Jefferson Davis Hwy Richmond VA Inland American Retail Management LLC A-16 Building Property Name Address City ST Manager Suntrust-VA00333 Gloucester Courthouse 6548 Main Street Gloucester VA Inland American Retail Management LLC Suntrust-VA00344 Annandale East 4250 John Marr Drive Fairfax VA Inland American Retail Management LLC Suntrust-VA00421 Hunter Hill 869 N. Lee Highway Lexington VA Inland American Retail Management LLC Suntrust-VA00441 Chancellor 3557 Plank Road Fredericksburg VA Inland American Retail Management LLC Suntrust-VA00453 Fort Hill Village 6001 Fort Avenue Lynchburg VA Inland American Retail Management LLC Suntrust-VA00475 South Roanoke 112 McClanahan Street Roanoke VA Inland American Retail Management LLC Suntrust-VA00491 Kent Street 400 West Main Street Radford VA Inland American Retail Management LLC Suntrust-VA00506 Kingsmill 496 Mclaws Circle Williamsburg VA Inland American Retail Management LLC Suntrust-VA00516 Great Bridge 320South Battlefield Blvd Chesapeake VA Inland American Retail Management LLC Suntrust-VA00524 Onancock 62 Market Street Onancock VA Inland American Retail Management LLC Suntrust-VA00527 Accomac 23364 Front Street Accomac VA Inland American Retail Management LLC Suntrust-VA00537 Painter 33287 Railroad Avenue Painter VA Inland American Retail Management LLC Suntrust-VA00549 Collinsville 3000 Virginia Avenue Collinsville VA Inland American Retail Management LLC Suntrust-VA00571 Patrick County 114 West Blue Ridge Street Stuart VA Inland American Retail Management LLC Suntrust-VA00572 Garrisonville 160 Garrisonville Road Stafford VA Inland American Retail Management LLC Suntrust-VA00922 NCF: Cave Springs 4110 Brambleton Ave SW Roanoke VA Inland American Retail Management LLC Sycamore Commons 10530 Northwest Parkway Matthews NC Inland American Retail Management LLC The Center At Hugh Howell 4420 Hugh Howell Road Tucker GA Inland American Retail Management LLC The Highlands 2 Flower Mound TX Inland American Retail Management LLC The Market At Hilliard 1852 Hilliard Rome Hilliard OH Inland American Retail Management LLC The Radian (At UPENN) Retail 3925 Walnut St. Philadelphia PA Inland American Retail Management LLC Thomas Crossroads 3150 Hwy 34 East Newnan GA Inland American Retail Management LLC Tomball Town Center 14060 Fm-2920 Road Tomball TX Inland American Retail Management LLC A-17 Building Property Name Address City ST Manager Triangle Center 1015 Ocean Beach Hwy Longview WA Inland American Retail Management LLC Tulsa Hills Shopping Center 7lympia Avenue W Tulsa OK Inland American Retail Management LLC UH Fullerton Retail 555 N. Commonwealth Ave Fullerton CA Inland American Retail Management LLC UH Tempe Retail 323 East Veterans Way Tempe AZ Inland American Retail Management LLC Universal Plaza 5niversity Drive Lauderhill FL Inland American Retail Management LLC University House @ TCU Retail 3201 South University Drive Fort Worth TX Inland American Retail Management LLC University Oaks Shopping Center 201 University Oaks Blvd Round Rock TX Inland American Retail Management LLC Victory Lakes Town Center NEC of I-45 and FM 646 League City TX Inland American Retail Management LLC Walden Park 14 AUSTIN TX Inland American Retail Management LLC Ward's Crossing 4026D-4040 Wards Road Lynchburg VA Inland American Retail Management LLC Ward's Crossing - Oea 4026D-4040 Wards Road Lynchburg VA Inland American Retail Management LLC Washington Park Plaza 17730 - 18300 South Halsted Street Homewood IL Inland American Retail Management LLC West Creek Shopping Center 4404 William Cannon AUSTIN TX Inland American Retail Management LLC Westport Village 1315 Herr Lane Louisville KY Inland American Retail Management LLC White Oak Crossing 2700 Timber Drive Garner NC Inland American Retail Management LLC Willis Town Center ontgomery St. Willis TX Inland American Retail Management LLC Winchester Town Center 9344 Jones Road Houston TX Inland American Retail Management LLC Windermere Village 12020 Fm 1960 Rd W Houston TX Inland American Retail Management LLC Woodlake Crossing SWQ. of FM 78 & Woodlake Parkway San Antonio TX Inland American Retail Management LLC A-18
